Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


William C. Curtis and Tina Curtis,                    Appeal from the 5th District Court of
Appellants                                            Bowie County, Texas (Tr. Ct. No.
                                                      12C1341-005).      Memorandum Opinion
No. 06-19-00028-CV        v.                          delivered by Chief Justice Morriss and
                                                      Justice Stevens, participating. Dissenting
James Humberto Urbina, M.D., and                      Opinion by Justice Carter, Sitting by
Christus Health Ark-La-Tex d/b/a Christus             Assignment.
St. Michael Health System, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants, William C. Curtis and Tina Curtis, pay all costs of
this appeal.




                                                      RENDERED AUGUST 30, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk